           Case 2:18-cv-00923-JAD-VCF Document 62 Filed 04/01/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      GREGORY KELLY,
4
                           Plaintiff,
5                                                         2:18-cv-00923-JAD-VCF
      vs.                                                 ORDER DENYING DEFENDANT’S
6     JODY MARIE CUOMO,                                   MOTIONS ECF Nos. 55, 56, 57 and 58
                                                          WITHOUT PREJUDICE
7                           Defendant.
8

9
            On March 26, 2021, defendant filed a motion challenging discovery served by plaintiff and
10
     requesting sanctions. Because the motion requested multiple types of relief, in accordance with LR IC 2-
11
     2(b), this single motion is docketed four separate times and assigned the four separate docket numbers
12
     referenced above.
13
            Before defendant’s motion was filed, the court had set a video conference hearing on plaintiff’s
14
     motions to compel ECF Nos. 32, 33 and 36. See ECF No. 44, entered on March 9. 2021. That hearing
15
     was held on March 29, 2021. Motions 32, 33 and 36 were denied and all post-judgment discovery was
16
     stayed pending further order of the court. (ECF No. 60). The stay order was entered with the expectation
17
     that defendant’s pending motion would be briefed in the ordinary course. Upon resolution of that motion,
18
     discovery would then proceed.
19
            On April 1, 20201, plaintiff filed a Notice of Appeal (ECF No. 61) with the Ninth Circuit Court of
20
     Appeals as to ECF No. 60.
21
            In the interests of judicial economy and to relieve the parties from the burden and expense of
22
     further briefing defendant’s pending motion, the court is denying that motion without prejudice.
23
            Accordingly,
24
            IT IS HEREBY ORDERED THAT defendant’s motion, ECF Nos. 55, 56, 57 and 58 are denied
25
     without prejudice. Should defendant wish to renew any or all of her requests made in the pending motion,
            Case 2:18-cv-00923-JAD-VCF Document 62 Filed 04/01/21 Page 2 of 2




1    she must file a motion or motions within 30 days after the Ninth Circuit Court of Appeals finally resolves

2    plaintiff’s appeal. The discovery stay will remain in place while plaintiff’s appeal is pending and for 30

3    days thereafter. Should defendant file a timely renewed motion, the stay will continue pending further

4    order of the court.

5           DATED this 1st day of April, 2021.
                                                                 _________________________
6                                                                CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
